Title: From George Washington to William Livingston, 24 January 1777
From: Washington, George
To: Livingston, William



Sir
Head Quarters Morris town 24th Jany 1777

The irregular and disjointed State of the Militia of this province, makes it necessary for me to inform you, that unless a Law is passed by your Legislature to reduce them to some order, and oblige them to

turn out in a different Manner from what they have hitherto done, we shall bring very few into the Feild, and even those few, will render little or no Service.
Their Officers are generally of the lowest Class of people, and instead of setting a good Example to their Men, are leading them into every kind of Mischeif, one Species of which is, plundering the Inhabitants under pretence of their being Tories. A Law should in my Opinion be passed, to put a stop to this kind of lawless Rapine, for unless there is something done to prevent it, the people will throw themselves of choice into the hands of the British Troops.
But your first object should be a well regulated Militia Law. The people, put under good Officers, would behave in quite another manner, and not only render real Service as Soldiers, but would protect, instead of distressing the Inhabitants.
What I would wish to have particularly insisted upon, in the new Law, should be, that every Man capable of bearing Arms, should be obliged to turn out, and not buy off their Service by a trifling Sum. We want Men and not Money. I have the Honor to be with the greatest Respect Sir Your most obt Servt

Go: Washington

